Filed 11/24/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

RICHARD GARCIA,                        B305555

   Plaintiff and Appellant,           (Los Angeles County
                                      Super. Ct. No. BC693789)
       v.

D/AQ CORPORATION et al.,

   Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County. Gary Y. Tanaka, Judge. Affirmed.

      Pettit Kohn Ingrassia Lutz & Dolin, Bron E. D’Angelo and
Jennifer N. Lutz for Plaintiff and Appellant.

     Lewis Brisbois Bisgaard & Smith, Jeffry A. Miller, Ernest
Slome; Law Office of Eric G. Anderson and Ted R. Crisler for
Defendants and Respondents.

                    __________________________
                             SUMMARY
       Plaintiff was the lessee under a lease for commercial
premises that began in 2009. There was a change in ownership
of the premises in 2012 and the lease continued without
interruption. The lease contained an exculpatory clause
providing that the lessor “shall not be liable for injury . . . to the
person . . . of Lessee” and others, whether resulting from
conditions arising on the premises or from other sources.
       In April 2016, plaintiff fell down a staircase after hitting
his head on a beam in the doorway at the top of the staircase. He
sued defendants, alleging causes of action for premises liability
and negligence. He alleged his fall was caused by the inherently
dangerous condition of the staircase due to numerous building
code violations.
       Defendants moved for summary judgment and the trial
court granted the motion, based on the exculpatory clause in the
lease. We affirm the judgment.
                                FACTS
       In 2009, plaintiff Richard Garcia entered into a commercial
lease for premises in Gardena with the then-owner of the
property, for use in his office furniture business. In 2012, the
owner sold the property to defendant Feit South Bay, LLC (Feit).
Feit hired defendant D/AQ Corporation, doing business as Daum
Commercial Real Estate Services, to manage the property.
       In October 2012, the parties extended the term of the lease
to December 2014, and in October 2014, they extended the term
to December 2017. Plaintiff occupied the premises continuously
from 2009 to December 2017. Plaintiff inspected the premises
twice before signing the lease in 2009, and the stairway was
never changed or modified between that time and the date of the




                                  2
accident. He used the stairs and the doorway to the upstairs
room “a couple of times a month” throughout his tenancy.
      When the ownership changed in 2012, plaintiff met with
Doran Tajkef, who worked for D/AQ. Mr. Tajkef told plaintiff he
would be acting as property manager, as the agent for Feit.
Mr. Tajkef was there for 10 minutes and “[l]ooked around.”
There was no discussion of the staircase or the doorway at the
top, and Mr. Tajkef did not go upstairs; “[h]e just went to the
bottom of the stairs and looked.” He “only looked at the railing
and made a joke about . . . it being rough.” That was the only
conversation or meeting plaintiff remembers having about the
new ownership. He does not remember any conversation, before
his accident, about the stairs or the doorway and the low beam.
Plaintiff did not communicate any concerns about the stairway or
the doorway to defendants before the accident.
      The accident occurred in April 2016, at the top of the
staircase, at the doorway to an upstairs office room then being
used for storage. Plaintiff intended to go into the office room.
When he got to the top stair, he reached for the door handle. It
“didn’t open because it kind of sticks.” He pushed harder on the
door, which gave way suddenly. He “didn’t bend down far
enough” and hit the crown of his head on the beam at the top of
the door frame, which knocked him backwards.
      Plaintiff had used both the doorway and the staircase as
part of his business at various times before his injury. He had
seen another person hit his head on the low doorway at least once
before his injury.
      Defendants sought summary judgment on two grounds.
Plaintiff could not establish the element of duty, defendants
asserted, because a landlord out of possession is not liable for




                                3
dangerous conditions of property of which it has no actual
knowledge. They further contended that, even if a duty could be
established, the clause in the lease exempting the lessor from
liability for injury to plaintiff was enforceable.
       Plaintiff’s opposition argued defendants did not relinquish
control of the premises to plaintiff, and owed him a duty to
maintain the premises in safe condition. He contended his fall
was a direct result of the staircase’s inherently dangerous
condition due to extensive building code violations that were
never inspected or remedied by defendants. The exculpatory
clause was not enforceable, plaintiff asserted, because it did not
release defendants “from their duty to reasonably inspect the
premises.” Plaintiff presented a declaration from an expert in
construction and building codes, who concluded the staircase
violated nine sections of the building code, including a
requirement for a conforming landing at the top of the stairway.
       The trial court granted defendants’ summary judgment
motion on the ground the lease exempted defendants from
liability, and did not address the issue of duty.
       Plaintiff filed a timely appeal from the judgment.
                            DISCUSSION
1.     Summary Judgment Principles
       A defendant moving for summary judgment must show
“that one or more elements of the cause of action . . . cannot be
established, or that there is a complete defense to the cause of
action.” (Code Civ. Proc., § 437c, subd. (p)(2).) Summary
judgment is appropriate where “all the papers submitted show
that there is no triable issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” (Id.,
subd. (c).)




                                 4
       Our Supreme Court has made clear that the purpose of the
1992 and 1993 amendments to the summary judgment statute
was “ ‘to liberalize the granting of [summary judgment]
motions.’ ” (Perry v. Bakewell Hawthorne, LLC (2017) 2 Cal.5th
536, 542.) It is no longer called a “disfavored” remedy. (Ibid.)
“Summary judgment is now seen as ‘a particularly suitable
means to test the sufficiency’ of the plaintiff’s or defendant’s
case.” (Ibid.) On appeal, “we take the facts from the record that
was before the trial court . . . . ‘ “We review the trial court’s
decision de novo, considering all the evidence set forth in the
moving and opposing papers except that to which objections were
made and sustained.” ’ ” (Yanowitz v. L’Oreal USA, Inc. (2005)
36 Cal.4th 1028, 1037.)
2.     Exculpatory Clause Principles
       The principles governing exemptions from liability in a
commercial lease are described in Frittelli, Inc. v. 350 North
Canon Drive, LP (2011) 202 Cal.App.4th 35, 43-44 (Frittelli).
       As pertinent here, Frittelli observed: “Courts have affirmed
lease terms that exempted the landlord from liability arising
from conduct by the landlord.” (Frittelli, supra, 202 Cal.App.4th
at p. 43.) “To the extent the exemption . . . purports to shield the
lessor and its agents from liability for negligence, the exemption
is subject to the public policy disfavoring attempts by contract to
limit liability for future torts.” (Ibid.) The court explained this
policy “finds expression in Civil Code section 1668.” (Ibid.)
Section 1668 provides that “[a]ll contracts which have for their
object, directly or indirectly, to exempt anyone from responsibility
for his own fraud, or willful injury to the person or property of
another, or violation of law, whether willful or negligent, are
against the policy of the law.” (Civ. Code, § 1668.)




                                 5
         Frittelli explained that Civil Code section 1668 ordinarily
“invalidates contracts that purport to exempt an individual or
entity from liability for future intentional wrongs [citation] and
gross negligence [citation].” (Frittelli, supra, 202 Cal.App.4th at
p. 43.) And, it “prohibits contractual releases of future liability
for ordinary negligence when ‘the “public interest” is involved
or . . . a statute expressly forbids it.’ ” (Ibid.) However, an
exemption from liability “located within a commercial lease
between business entities” does not implicate the public interest
(id. at pp. 43-44), although such a clause is “ ‘ “strictly construed
against the person relying upon [it]” ’ ” (id. at p. 44).
         An exculpatory clause that does not specifically mention
negligence “would ordinarily be construed as shielding [the
lessor] from liability ‘only for passive negligence, not for active
negligence.’ ” (Burnett v. Chimney Sweep, LLC (2004)
123 Cal.App.4th 1057, 1066-1067 (Burnett); see Rossmoor
Sanitation, Inc. v. Pylon, Inc. (1975) 13 Cal.3d 622, 629
(Rossmoor) [“Passive negligence is found in mere nonfeasance,
such as the failure to discover a dangerous condition or to
perform a duty imposed by law.”].)
         The question whether an exculpatory clause covers a given
case “ ‘ “turns primarily on contractual interpretation, and it is
the intent of the parties as expressed in the agreement that
should control. When the parties knowingly bargain for the
protection at issue, the protection should be afforded. This
requires an inquiry into the circumstances of the damage or
injury and the language of the contract; of necessity, each case
will turn on its own facts.” ’ ” (Frittelli, supra, 202 Cal.App.4th at
p. 44.)




                                  6
3.     This Case
       Where, as here, no extrinsic evidence was submitted
concerning the meaning of the exculpatory clause, “we determine
the parties’ intentions as disclosed by the lease itself, looking at
the plain language of [the clause], viewed within the lease as a
whole,” and “examine whether [the clause] clearly discloses an
intent to exempt the lessor from liability for [ordinary]
negligence.” (Frittelli, supra, 202 Cal.App.4th at p. 44.)
       Paragraph 8.8 of the lease, entitled “Exemption of Lessor
from Liability,” provided in pertinent part: “Lessor shall not be
liable for injury . . . to the person . . . of Lessee . . . or any other
person in or about the Premises . . . whether the said injury . . .
results from conditions arising upon the Premises or upon other
portions of the Building, or from other sources or places.”1


1      In its entirety, paragraph 8.8 states: “Lessor shall not be
liable for injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees,
contractors, invitees, customers, or any other person in or about
the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, indoor air
quality, the presence of mold or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from
conditions arising upon the Premises or upon other portions of
the Building, or from other sources or places. Lessor shall not be
liable for any damages arising from any act or neglect of any
other tenant of Lessor nor from the failure of Lessor to enforce
the provisions of any other lease in the Project. Notwithstanding
Lessor’s negligence or breach of this Lease, Lessor shall under no
circumstances be liable for injury to Lessor’s business or for any
loss of income or profit therefrom.”


                                   7
       Paragraph 8.8 expresses a clear intent to exempt
defendants from liability for injury to plaintiff. There is no
evidence the parties intended anything other than what the
clause says. This is so under any construction, strict or
otherwise. The public interest is not involved. Plaintiff has not
alleged or presented evidence of an intentional wrong, gross
negligence, or active negligence. At most, plaintiff’s evidence
shows defendants did not inspect the property for building code
violations—establishing at most “mere nonfeasance, such as the
failure to discover a dangerous condition or to perform a duty
imposed by law.” (Rossmoor, supra, 13 Cal.3d at p. 629.)
       Plaintiff cites no authorities that support a contrary
conclusion. Plaintiff cites Civil Code section 1953 (preventing
modification or waiver of a landlord’s duty of care to prevent
personal injury), but that only applies to residential leases, not
commercial leases. (Civ. Code, § 1953, subd. (a).)
       None of the cases plaintiff cites involves claims of passive
negligence in maintaining a commercial property. Tunkl v.
Regents of University of California (1963) 60 Cal.2d 92, 94,
involved an exculpatory clause in the conditions for admission to
a charitable research hospital—not a commercial lease. Butt v.
Bertola (1952) 110 Cal.App.2d 128 involved misconduct by a
commercial lessor that was “at the very least, active or
affirmative negligence, not mere ordinary negligence.” (Id. at
p. 138 [“misconduct in knowingly maintaining defective sewerage
facilities and in taking patently inadequate measures for the
repair of those facilities, with knowledge of the injuries to
plaintiff’s property which would ensue”].) Burnett, supra,
123 Cal.App.4th at pages 1067-1068, involved a complaint that
the lessor “was actively negligent in refusing to remediate the




                                 8
problems caused by the excessive moisture and mold infestation
on the premises,” and the court could not say “as a matter of law
that the exculpatory clause shields [the lessor] from liability.”
Henrioulle v. Marin Ventures, Inc. (1978) 20 Cal.3d 512, 515,
involved an exculpatory clause in a residential lease, not a
commercial lease. Srithong v. Total Investment Co. (1994)
23 Cal.App.4th 721, 724, 726, included discussion of the principle
that a lessor with a duty to maintain and repair the roof of its
premises could not escape liability for injuries to a tenant by
delegating its duty to repair water leaks to an independent
contractor—not whether the two parties to a commercial lease
can contract for a release of the lessor’s liability.
       Plaintiff insists the exculpatory clause does not release
defendants from their duty to reasonably inspect the premises,
“including their failure to look for and/or remedy the violations
[of the] Building Code Sections which created the dangerous
condition causing [plaintiff’s] injuries and had existed throughout
[plaintiff’s] tenancy, of which he had no knowledge.” While
plaintiff did not know the staircase violated the building code, he
certainly knew about the low beam at the top of the door frame
that “knocked me backward,” and he had seen another person hit
his head on the same low doorway. More to the point, as the trial
court observed, failure to discover a dangerous condition “is what
the [exculpatory] provision purports to specifically cover.”
       In sum, this is a case where plaintiff alleges ordinary,
passive negligence—“the failure to discover a dangerous
condition or to perform a duty imposed by law.” (Rossmoor,
supra, 13 Cal.3d at p. 629; Frittelli, supra, 202 Cal.App.4th at
p. 48.) The exculpatory clause shields the lessor from liability for
ordinary negligence. Its language is clear, stating the lessor




                                 9
“shall not be liable for injury . . . to the person . . . of Lessee.”
These circumstances make this a case where, “[w]hen the
parties knowingly bargain for the protection at issue, the
protection should be afforded.” (Frittelli, at p. 44.)
                            DISPOSITION
      The judgment is affirmed. Defendants shall recover their
costs on appeal.



                                GRIMES, J.

      WE CONCUR:

                          BIGELOW, P. J.



                          WILEY, J.




                                  10